Exhibit 10.5

Del Monte Foods Company

Non-Employee Director Compensation Plan

October 23, 2009

Purpose

This Non-Employee Director Compensation Plan is intended to promote the
interests of Del Monte Foods Company (the “Company”) by providing the
Non-Employee Directors of the Company with incentives and rewards that encourage
superior management, growth and protection of the business of the Company.

Annual Cash Retainers

Non-Employee Directors will receive an annual retainer of $75,000. The Lead
Director will receive an annual retainer of $22,000; the Chairperson of the
Audit Committee will receive an annual retainer of $22,000; the Chairperson of
the Compensation Committee will receive an annual retainer of $22,000; and the
Chairperson of the Nominating and Corporate Governance Committee (Corporate
Governance Committee) will receive an annual retainer of $15,000. In addition to
applicable annual retainers received by a Chairperson, Non-Employee Directors
who are members of the Compensation Committee or Nominating and Corporate
Governance Committee (including the Chairpersons thereof) will receive an annual
retainer of $8,000, and Non-Employee Directors who are members of the Audit
Committee (including the Chairperson thereof) will receive an annual retainer of
$16,000.

Payment of annual retainers will be made in cash in arrears on a quarterly basis
five business days following the fiscal quarter close (the “Payment Date”).
Non-Employee Directors elected or appointed to the Board between annual
stockholder meetings will receive that percentage of the annual retainer that
equals the percentage of the year (beginning from the first day of the fiscal
quarter of such Director’s appointment/election) remaining until the next annual
stockholders meeting. Non-Employee Directors terminating Board service between
annual stockholder meetings will receive that percentage of the annual retainer
that equals the percentage of the year (beginning from the beginning of the
quarter in which the last annual stockholder’s meeting occurred) that has
elapsed upon the end of the fiscal quarter in which such termination occurs.

Special Committee Meeting Fees

Non-Employee Directors who are members of a special committee will receive
$2,000 for each committee meeting attended in person or telephonically. Payment
of fees for committee meetings attended during a fiscal quarter will be made in
arrears on the relevant Payment Date.



--------------------------------------------------------------------------------

Equity Compensation

Non-Employee Directors will also receive $110,000 annually (promptly after the
annual stockholders meeting1), payable in restricted Company stock, or
restricted stock units (RSU), issued pursuant to the Del Monte Foods Company
2002 Stock Incentive Plan, or any subsequent Company stock incentive plan
adopted by the Board of Directors and approved by the stockholders, and the
applicable restricted stock/RSU agreement in effect from time to time. The
number of shares payable in Company restricted stock/RSU will be determined by
dividing the equity compensation dollar amount ($110,000) by the average of the
high and low stock prices on the date of grant, rounded up to the next whole
share. Subject to the terms of the applicable restricted stock/RSU agreement in
effect from time to time, the restricted stock/RSU will vest in equal portions
over three years from the date of grant. Non-Employee Directors elected or
appointed to the Board between annual stockholder meetings will receive that
percentage of the annual equity compensation dollar amount that equals the
percentage of the year (beginning from the first day of the fiscal quarter of
such Director’s appointment/election) remaining until the next annual
stockholders meeting. Non-Employee Directors terminating Board service between
annual stockholder meetings will receive that percentage of the annual equity
compensation dollar amount that equals the percentage of the year (beginning
from the date of the last annual stockholder’s meeting) that has elapsed upon
the end of the fiscal quarter in which such termination occurs.

Travel Reimbursement

The Company will reimburse Non-Employee Directors for travel expenses to and
from Board meetings and incurred in connection with other Company business.
Non-Employee Directors are encouraged to make travel arrangements through the
Del Monte Corporate Travel Department, but directors may use any other travel
agencies or travel services that offer discounted rates. Non-Employee Directors
are also encouraged to make travel arrangements as far in advance as possible.

The Company will reimburse:

 

  •  

Airfare. Airfare, including commercial first/business class. The use of private
planes will be reimbursed up to the cost of a commercial flight.

 

  •  

Ground Transportation. Transportation between airports, meeting locations,
hotels and home/office. Use of taxis or town cars (as opposed to stretch
limousines) is encouraged.

 

1

The grant date for the year from the 2009 Annual Meeting of Stockholders to the
2010 Annual Meeting of Stockholders was September 24, 2009, a date prior to this
amendment and restatement of this plan. On September 24, 2009 each Non-Employee
Director received a restricted stock unit grant calculated based on $80,000 (the
then-applicable annual equity compensation amount). To reflect the additional
annual equity compensation due to the Non-Employee Directors under this plan for
the 2009-2010 year, each Non-Employee Director as of September 24, 2009 shall
receive a one-time additional grant of restricted stock units equal to
(i) $110,000 minus $80,000, divided by (ii) the average of the high and low
stock prices on the date of grant, rounded up to the next whole share. Such
additional grant shall vest on the same schedule as the original September 24,
2009 grant and shall be made on December 7, 2009 (the second full trading day
after the Company’s planned Q2 fiscal 2010 earnings call).

 

2



--------------------------------------------------------------------------------

  •  

Lodging. Non-Employee Directors are encouraged to use the Del Monte Corporate
Travel Department to book hotel reservations to take advantage of negotiated
rates, but other travel agencies or travel services that provide discounted
rates to the director may be used. Directors are expected to select reasonable
accommodations consistent with routine business travel. The Company will
reimburse reasonable lodging related charges, including telephone charges. Where
practical, Non-Employee Directors are encouraged to use cellular phones or other
reasonable means to avoid costly hotel telephone surcharges.

 

  •  

Meals. Reasonable expenditures for meals while traveling on Company business,
including tips.

 

  •  

Miscellaneous. Other reasonable business expenses.

Travel expenses incurred by a spouse or other companion are not eligible for
reimbursement.

Reimbursement Procedures. Non-Employee Directors should submit all requests for
reimbursement to the Corporate Secretary. Reimbursement requests should include
a summary or cover letter of the items for reimbursement and original receipts
for all expenses exceeding $25. Further, if reimbursement is requested for
travel to an event other than a Del Monte Board or Committee meeting, a business
explanation for the travel should be included. It is expected that Internal
Audit will review travel expenses annually.

Deferred Compensation

Pursuant to the Del Monte Foods Company Non-Employee Director Deferred
Compensation Plan (the “Deferred Plan”), Non-Employee Directors may make an
election to defer receipt of any retainer, fees or equity compensation. Such
deferral will be credited in Company deferred stock units calculated pursuant to
the Deferred Plan and will be distributed in whole shares. Generally, deferred
cash will be converted into deferred stock units by dividing such cash amount by
the average of the high and low stock prices on the Payment Date, rounded up to
the nearer whole share. Generally, deferred equity compensation (shares,
restricted stock or restricted stock units) will be converted to deferred stock
units on a one-for-one basis. Under no circumstances will the deferred stock
units be reconverted into cash at any time.

Stock Options

Non-Employee Directors that have received stock options shall be entitled to
exercise any vested options up to 90 days after termination of service on the
Board of Directors. In addition, Non-Employee Directors are required to hold
100% of “profit shares” attributable to option exercises for one (1) year after
exercise. A profit share is defined as option profit, net of taxes, expressed in
the form of shares.

 

3



--------------------------------------------------------------------------------

Overlapping Service

Non-employee directors are compensated based on fiscal quarter increments. In
the event a non-employee director serves during any portion of a fiscal quarter
in a capacity which entitles a director to a cash retainer, each such director
serving in such capacity during any portion of the fiscal quarter shall be
entitled to such retainer for such quarter.

Effectiveness

This Non-Employee Director Compensation Plan is effective commencing the second
quarter of Del Monte Foods Company’s fiscal 2010.

Amendments or Modifications

The foregoing sets forth the Company’s current compensation plan for
Non-Employee Directors of the Board of Directors. The Board of Directors may, at
any time, amend or modify this plan in whole or in part.

Administration

This plan shall be administered by the Corporate Governance Committee. The
Corporate Governance Committee also shall have the discretion to submit for
approval by the Board of Directors any amendments or modifications to this plan.

 

4